

Exhibit 10.4
MILACRON HOLDINGS CORP.
2015 Equity Incentive Plan


Performance Stock Unit Award Agreement
This Performance Stock Unit Award Agreement (this “Agreement”) is made by and
between Milacron Holdings Corp., a Delaware corporation (the “Company”), and [●]
(the “Participant”), effective as of [●] (the “Date of Grant”).
RECITALS


WHEREAS, the Company has adopted the Milacron Holdings Corp. 2015 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant that will provide the Participant the opportunity to acquire shares
of Common Stock (“Shares”) upon the settlement of stock units, subject to the
terms and conditions set forth in the Plan and this Agreement (“Performance
Stock Units”).
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Performance Stock Unit Award.



(a)
The Company hereby grants to the Participant a target award of [__________]
Performance Stock Units (“Target Award”), on the terms and conditions set forth
in the Plan and this Agreement, subject to adjustment as forth in the Plan. The
Performance Stock Units are intended to qualify as “performance-based
compensation” as that term is used in Section 162(m) of the Code, which
Performance Stock Units shall be subject to the terms and conditions of Section
10 of the Plan.



(b)
Except as otherwise set forth in the Plan or this Agreement, the grant of
Performance Stock Units represents the right to receive a percentage of the
Target Award upon vesting of such Performance Stock Units over the Performance
Period upon the Company’s achievement of certain Return on Invested Capital
(“ROIC”) performance vesting goals (as set forth on Exhibit A), with each
Performance Stock Unit that vests representing the right to receive one (1)
Share upon vesting thereof. The “Performance Period” means the three-year period
beginning on January 1, 2017 and ending on December 31, 2019.



2.
Vesting of Performance Stock Units.










--------------------------------------------------------------------------------




(a)
Vesting. Subject to the Participant’s continued Service through the last day of
the Performance Period (the “Vesting Date”) and except as otherwise provided in
Section 2(b) and Section 2(c), the Performance Stock Units will be eligible to
vest based on the Company’s achievement of ROIC over the Performance Period, as
set forth on Exhibit A attached hereto. To the extent any part of performance
vesting goals for the Performance Period are not achieved, the Participant shall
forfeit, immediately and without consideration, all or any portion of the
Performance Stock Units that failed to vest for such Performance Period.

(b)
Change in Control. In the event of a Change in Control, the Target Award will
convert to a number of time-based vesting restricted stock units at the target
performance level that vest on the last day of the Performance Period, subject
to the Participant’s continued Service through the last day of the Performance
Period, except as otherwise provided in Section 2(c)(ii); provided, however,
that the Committee may, in its sole discretion, accelerate the vesting and
settlement of the Target Award, at no less than the target performance level, in
accordance with the terms and conditions of the Plan.



(c)
Termination of Service.



(i)
Except as otherwise provided in Section 2(c)(ii), the Participant shall forfeit,
immediately and without consideration, all Performance Stock Units upon a
termination of Service for any reason that occurs prior to the last day of the
Performance Period. Without limiting the generality of the foregoing, the
Performance Stock Units and the Shares (and any resulting proceeds) will
continue to be subject to Section 13 of the Plan.



(ii)
Any Performance Share Units that have not previously become vested during the
Performance Period will fully vest upon a termination of the Participant’s
Service without Cause or for Good Reason occurring upon or within 12 months
following a Change in Control. The vesting of the Performance Stock Units
pursuant to the immediately preceding sentence is conditioned, however, upon the
Participant’s signing a release of claims in a form provided by the Company (a
“Release”), which Release must be executed, returned and, to the extent
applicable, no longer subject to revocation, within 30 days following the
Participant’s termination of Service (the date such Release has been executed,
returned and, to the extent applicable, no longer subject to revocation, the
“Release Effective Date”). Notwithstanding anything to the contrary contained in
this Agreement, the “Vesting Date” shall be the Release Effective Date.



(iii)
Good Reason Defined. If a Participant has an effective employment agreement,
severance agreement, service agreement or other similar agreement with the
Company or a Subsidiary that defines “Good Reason” or a like term, Good Reason
shall have the meaning set forth in such agreement at the time of the
Participant’s termination of Service or, in the absence of such definition, Good
Reason means the termination of Service



2



--------------------------------------------------------------------------------




by the Participant because of the occurrence of any of the following events
without the Participant’s written consent: (i) a material reduction of the
Participant’s authorities, duties or responsibilities from those in effect
immediately prior to the Change in Control; provided, however, that any change
in title, reporting relationship or de minimis reduction in such authorities,
duties or responsibilities resulting merely from the acquisition of the Company
and its existence as a subsidiary or division of another entity shall not
constitute Good Reason; (ii) a material reduction in the Participant’s base
salary or target annual bonus opportunity, in each case, as compared to the
value of each immediately prior to the Change in Control; or (iii) the
Participant is required to relocate to a different principal place of business
that is located more than one hundred (100) miles away from the Participant’s
primary residence as of immediately prior to the Change in Control. In the event
of existence of grounds that would constitute Good Reason as contemplated in
subsections (i), (ii) and (iii) above, such grounds shall constitute Good Reason
only if the Participant provides written notice to the Company of the facts
which constitute the grounds within 90 days following the initial existence of
the grounds and the Company thereafter fails to cure such grounds within 30
business days following its receipt of such notice (or, in the event that such
grounds cannot be corrected within such 30 day period, the Company has not taken
all reasonable steps within such 30 day period to correct such grounds as
promptly as practicable thereafter).


3.
Payment



(a)
Settlement. The Company shall deliver to the Participant within 30 days
following the Vesting Date a number of Shares equal to the aggregate number of
Performance Stock Units that vested as of such date. No fractional Shares shall
be delivered; the Company shall pay cash in respect of any fractional Shares.
The Company may deliver such shares either through book entry accounts held by,
or in the name of, the Participant or cause to be issued a certificate or
certificates representing the number of Shares to be issued in respect of the
Performance Stock Units, registered in the name of the Participant.



(b)
Withholding Requirements. The Company will have the power and the right to
deduct or withhold automatically from any Shares deliverable under this
Agreement, or to require the Participant or the Participant’s representative to
remit to the Company, the minimum statutory amount necessary to satisfy federal,
state and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement.



4.
Adjustment of Shares. In the event of any change with respect to the outstanding
shares of Common Stock contemplated by Section 4.5 of the Plan, the Performance
Stock Units may be adjusted in accordance with Section 4.5 of the Plan.





3



--------------------------------------------------------------------------------




5.
Restrictive Covenant Agreement. The Participant agrees to be bound by the
Restrictive Covenant Agreement attached hereto as Exhibit B (the “Restrictive
Covenant Agreement”) in consideration of: (a) the Performance Stock Units
granted herein; (b) the Participant’s ongoing employment by the Company or a
Subsidiary; (c) the importance of protecting the confidential information of the
Company, its Subsidiaries and its affiliates and their other legitimate
interests, including without limitation the valuable confidential information
and goodwill that they have developed or acquired; (d) the Participant being
granted access to trade secrets and other confidential information of the
Company, its Subsidiaries and its affiliates; and (e) other good and valuable
consideration.

6.
Miscellaneous Provisions



(a)
Securities Laws Requirements. No Shares will be issued or transferred pursuant
to this Agreement unless and until all then applicable requirements imposed by
federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
Shares may be listed, have been fully met. As a condition precedent to the
issuance of Shares pursuant to this Agreement, the Company may require the
Participant to take any reasonable action to meet those requirements. The
Committee may impose such conditions on any Shares issuable pursuant to this
Agreement as it may deem advisable, including, without limitation, restrictions
under the Securities Act, as amended, under the requirements of any exchange
upon which shares of the same class are then listed and under any blue sky or
other securities laws applicable to those Shares.



(b)
Rights of a Shareholder of the Company. Prior to settlement of the Performance
Stock Units, neither the Participant nor the Participant’s representative will
have any rights as a shareholder of the Company with respect to any Shares
underlying the Performance Stock Units and the Participant will not receive
payment of, or credit for, dividends or dividend equivalents with respect to any
Shares underlying the Performance Stock Units.



(c)
Transfer Restrictions. The Shares delivered hereunder will be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such shares
are listed, any applicable federal or state laws and any agreement with, or
policy of, the Company or the Committee to which the Participant is a party or
subject, and the Committee may cause orders or designations to be placed upon
the books and records of the Company’s transfer agent to make appropriate
reference to such restrictions.



(d)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary retaining the Participant) or of the Participant,
which rights are hereby



4



--------------------------------------------------------------------------------




expressly reserved by each, to terminate his or her Service at any time and for
any reason, with or without Cause.


(e)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(f)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(g)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(h)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(i)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(j)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(k)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws



5



--------------------------------------------------------------------------------




of the State of Delaware, excluding any conflicts or choice-of-law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Participant and
each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such proceeding in the Chosen
Court, (iii) waives any objection that the Chosen Court is an inconvenient forum
or does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement. 
(l)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Restricted Stock
Units subject to all of the terms and conditions of the Plan and this Agreement.
In the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable term and provision
of the Plan will govern and prevail.

[Signature page follows.]




6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this
Performance Stock Unit Award Agreement as of the Date of Grant.




PARTICIPANT                    MILACRON HOLDINGS CORP.


_______________________________        By:_________________________________
Name:                            Name:
                            Title:




[Signature Page – Performance Stock Unit Award Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


Performance Stock Units Vesting Schedule
Return on Invested Capital (ROIC) by the Company over the Performance Period
Vested Percentage of Target Award
Less than 34%
0%
Equal to and greater than 34% but less than 34.5%
50%
Equal to and greater than 34.5% but less than 35%
100% (target)
Equal to and greater than 35%
200%



“Return on Invested Capital” means the quotient obtained by dividing (i)
Adjusted EBITDA by (ii) Invested Capital.
“Adjusted EBITDA” means net income before interest expense, taxes, depreciation
and amortization for the Company’s fiscal year 2019, as reported in the
Company’s US GAAP financial statements.
“Invested Capital” means the sum of (i) Primary Working Capital, (ii) Gross PPE,
and (iii) Goodwill* and Intangible Assets* from all future acquisitions (January
1, 2017 forward), all of the above being measured as of December 31, 2019.
“Primary Working Capital” means the sum of (i) Net Accounts Receivable*, (ii)
Net Inventory*, (iii) Accounts Payable*, and (iv) Advanced Billings and
Deposits*
“Gross PPE” means Property and Equipment consisting of land, buildings,
machinery and equipment as reported in the Company’s US GAAP financial
statements
*As defined by US GAAP and as reported in the Company’s US GAAP financial
statements





--------------------------------------------------------------------------------






EXHIBIT B


RESTRICTIVE COVENANT AGREEMENT


THIS AGREEMENT (this “Restrictive Covenant Agreement”) is made effective as of
the Date of Grant by and between the Company and the Participant. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Performance Stock Unit Award Agreement to which this Restrictive Covenant
Agreement is attached as Exhibit “B” (the “Award Agreement”).
R E C I T A L S:
WHEREAS, the Company and the Participant have entered into the Award Agreement;
AND WHEREAS the Award Agreement is conditional on the Participant entering into
this Restrictive Covenant Agreement;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Definitions. For purposes of this Restrictive Covenant Agreement:
a.    “Business” means manufacturing, designing, distributing, marketing or
selling plastics manufacturing equipment, plastics manufacturing equipment
components including hot runner systems, mold components or aftermarket parts or
services, or industrial machining chemicals, or any other business engaged in by
the Company or any if its Subsidiaries within twelve (12) months prior to the
Participant’s termination of employment by or other service to the Company or
any of its Subsidiaries.
b.    “Confidential Information” means the business and financial records,
customer and supplier lists, business contacts, contracts, trade secrets,
confidential methods of operations of the Company and its affiliates and other
related information, as such exists from time to time during the Participant’s
employment by or other service to the Company or any of its Subsidiaries.
c.    “Customer” means any Person who:
i.    has been a customer of the Company at any time during the one year period
prior to the termination of the Participant’s employment or service; or
ii.    has evidenced an intention in writing to purchase Products from the
Company at any time during the one year period prior to the termination of the
Participant’s employment or service,





--------------------------------------------------------------------------------




and with whom the Participant had any dealings, directly or indirectly, or about
whom the Participant had confidential information, during the Participant’s
employment or service.
d.    “Person” means any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, firm, company, estate or
unincorporated organization.
e.    “Products” means the products of the Business (i) manufactured by the
Company within the one year period immediately preceding the date of this
Restrictive Covenant Agreement (ii) manufactured by the Company during the
Participant’s employment or service (iii) manufactured by the Company in the
twelve (12) months following the termination of the Participant’s employment or
service in the normal course of operating, maintaining and expanding the
business and (iv) any products that are substitutes for or competitive with the
products referred to in clauses (i), (ii) and (iii).
2.    Confidentiality. The Participant recognizes and acknowledges that the
Confidential Information constitutes valuable, special and unique assets of the
Company and its affiliates, access to and knowledge of which are essential to
the performance of the duties of the Participant hereunder. The Participant
acknowledges that such Confidential Information is not generally known in the
trade and that such Confidential Information provides the Company and its
affiliates with a competitive edge in its industry. In that regard, the
Participant acknowledges and agrees that the Company and its affiliates have
taken and are taking reasonable steps to protect the confidentiality of, and
legitimate interest in, the Confidential Information. The Participant therefore
agrees that he will not, during his employment or other service, or after
termination of his employment or service, disclose any of such Confidential
Information to any Person for any reason or purpose whatsoever except in
connection with the performance of his duties to the Company and its affiliates,
nor shall he make use of any such Confidential Information for his own purposes
or for the benefit of any Person except the Company and its affiliates.
Confidential Information shall not include any information which is or becomes
publicly known through no action or inaction of the Participant. Notwithstanding
the foregoing, in the event that the Participant is requested or required, in
connection with any proceeding by or before a governmental authority, to
disclose Confidential Information, the Participant will give the Company prompt
written notice of such request or requirement so that the Company or its
affiliates may seek a protective order or other appropriate relief. In the event
that such protective order or other remedy is not obtained or the Company waives
the right to seek such an order or other remedy, the Participant may, without
liability hereunder furnish only that portion of the Confidential Information
which the Participant is legally required to disclose. Notwithstanding anything
herein to the contrary, nothing in this Restrictive Covenant Agreement shall (a)
prohibit the Participant from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(b) require notification or prior approval by the Company of any reporting
described in clause (a). Participant acknowledges that Participant is hereby
notified, in accordance with the Defend Trade Secrets Act of 2016, 18 U.S.C. §
1833(b), that: (i) an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official,





--------------------------------------------------------------------------------




either directly or indirectly, or to an attorney, in each case solely for the
purpose of reporting or investigating a suspected violation of law; (ii) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (iii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal and (B) does not disclose the
trade secret except pursuant to court order. 
3.    Non-Competition. While employed or rendering services or at any time
during the eighteen (18) months following termination of the Participant’s
employment or service, for whatever reason, and whether with or without cause,
the Participant shall not in any manner whatsoever (other than a holding of less
than two percent (2%) of the shares of a company listed on a public stock
exchange in Canada or the United States of America) within North America, either
individually or in partnership or jointly or in conjunction with any other
Person:
a.    directly, or indirectly, carry on, engage in or be concerned with or
interested in any business that manufactures, sells or distributes the Products;
b.    directly, or indirectly, assist (as principal, beneficiary, director,
shareholder, partner, nominee, executor, trustee, agent, servant, employee,
independent contractor, supplier, consultant, lender, guarantor, financier or in
any other capacity whatever) any Person to carry on, engage in or be concerned
with or interested in any business that manufactures, sells or distributes the
Products; or
c.    have any direct or indirect interest or concern (as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor or in any other capacity
whatever) in or with any Person, if any part of the activities of such Person
consists of any business that manufactures, sells or distributes the Products.
4.    Non-Solicitation of Customers. While the Participant is employed or
rendering services or at any time during the eighteen (18) months following
termination of the Participant’s employment or service, for whatever reason, and
whether with or without cause, the Participant shall not for competitive
purposes, either individually or in partnership or jointly or in conjunction
with any other Person:
a.    directly, or indirectly solicit any Customer;
b.    directly, or indirectly assist (be it as principal, beneficiary, servant,
director, shareholder, partner, nominee, executor, trustee, agent, employee,
independent contractor, supplier, consultant, lender, financier or in any other
capacity whatever) any Person directly or indirectly to solicit any Customer; or
c.    have any direct or indirect interest or concern (be it as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor, supplier, creditor or in
any other capacity whatever, other than a holding





--------------------------------------------------------------------------------




of less than two percent (2%) of the shares of a company listed on a public
exchange in Canada or the United States) in or with any Person if any of the
activities of which Person consists of soliciting any Customer, if such
solicitation is, directly or indirectly, intended to result in a sale of any
Products to such Customer within North America.
5.    Non-Solicitation of Employees. While the Participant is employed or
rendering services or at any time during the eighteen (18) months following
termination of the Participant’s employment or service, for whatever reason, the
Participant shall not, directly or indirectly, hire, solicit or induce to
perform services, or attempt to solicit or induce to perform services (as an
employee, consultant or otherwise) any individuals who are employees of the
Company or take any actions which are intended to persuade any such employee to
leave the employ of the Company, without the prior written consent of the
Company. This section shall not apply to solicitations made generally to
individuals through public media and which are not specifically targeted at
employees of the Company.
6.    Non-Disparagement. The Participant shall not at any time, directly or
indirectly, orally, in writing or through any medium, disparage, defame or
assail the reputation, integrity or professionalism of the Company or any of its
affiliates, officers, directors, employees or shareholders. Notwithstanding the
foregoing, this prohibition does not apply to statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings.
7.    Return of Documents and Property. Upon the termination of his employment
or service or at such other time that the Company may request, the Participant
shall forthwith return and deliver to the Company, and shall not retain, any
originals or copies of, any books, papers or price lists of the Company,
customer lists, files, books of account, notes and other documents and data or
other writings, tapes or records of the Company maintained by or in the
possession of the Participant (and all of the same are hereby acknowledged and
agreed to be the property of the Company).
8.    Inventions and Patents. The Participant hereby assigns to the Company all
right, title and interest to all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (in each case whether
or not patentable), all copyrights and copyrightable works, all trade secrets,
confidential information and know-how, and all other intellectual property
rights that both (a) are conceived, reduced to practice, developed or made by
the Participant while employed by the Company or any of its Subsidiaries and (b)
either (i) relate to the Company’s or any of its Subsidiaries’ actual or
anticipated business, research and development or existing or future products or
services, or (ii) are conceived, reduced to practice, developed or made using
any equipment, supplies, facilities, assets or resources of the Company or any
of its Subsidiaries’ (including but not limited to, any intellectual property
rights) (“Work Product”). The Participant shall promptly disclose such Work
Product to the Company and, at the Company’s expense, perform all actions
reasonably requested by the Company (whether during or after the period of
employment) to establish and confirm the Company’s ownership thereof (including,
without limitation, assignments, consents, powers of attorney, applications and
other instruments).
9.    Covenants Reasonable.





--------------------------------------------------------------------------------




a.    The Participant acknowledges and agrees with the Company that:
i.    the covenants in this Agreement are reasonable in the circumstances and
are necessary to protect the Company;
ii.    the Participant is being provided with the opportunity to receive a
substantial financial benefit as a result of the Award Agreement;
iii.    the covenants of the Participant contained in this Restrictive Covenant
Agreement were a material inducement for the Company to enter into the Award
Agreement and the execution and delivery of this Restrictive Covenant Agreement
is a condition to the Company’s obligation pursuant to the Award Agreement; and
iv.    the breach by such Participant of any of the provisions of this
Restrictive Covenant Agreement would cause serious and irreparable harm to the
Company which could not adequately be compensated for in damages.
b.    The Participant agrees that the Company shall be entitled to obtain and
the Participant agrees not to oppose a request for, interim, interlocutory and
permanent injunctive relief and other equitable relief to prevent a breach or
continued breach of the provisions of this Restrictive Covenant Agreement, as
well as an accounting of all profits and benefits that arise out of such
violation, which rights and remedies shall be cumulative in addition to any
other rights or remedies to which the Company may be entitled in law. The
provisions of this section shall not derogate from any other remedy which the
Company may have in the event of such a breach.
10.    Severability. In the event that a court of competent jurisdiction
determines that any term or provision of this Restrictive Covenant Agreement is
illegal, invalid or unenforceable in any jurisdiction, such illegality,
invalidity or unenforceability of that term or provision will not affect: (a)
the legality, validity or enforceability of the remaining terms and provisions
of this Restrictive Covenant Agreement; and (b) the legality, validity or
enforceability of such term or provision in any other jurisdiction. Further, to
the extent that any provision hereof is deemed unenforceable by virtue of its
scope in terms of territory, length of time, scope of activities or otherwise,
but may be made enforceable by limitations or revisions thereon, the parties
agree that such limitations or revisions may be made so that the same shall,
nevertheless, be enforceable to the fullest extent permitted by law.
11.    Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing and shall be deemed to have been
given (a) when personally delivered or delivered by facsimile transmission with
confirmation of delivery or (b) upon delivery after deposit with Federal Express
or similar overnight courier service. A notice shall be addressed to the Company
at its principal executive office, attention General Counsel, and to the
Participant at the address that he/she most recently provided to the Company.
12.    Entire Agreement. This Restrictive Covenant Agreement constitutes the
entire agreement and understanding among the parties hereto in respect of the
subject matter hereof and supersedes all prior and contemporaneous arrangements,
agreements and understandings, whether





--------------------------------------------------------------------------------




oral or written and whether express or implied, and whether in term sheets,
presentations or otherwise, among the parties hereto, or between any of them,
with respect to the subject matter hereof.
13.    Amendment; Waiver. No amendment or modification of any term of this
Restrictive Covenant Agreement shall be effective unless signed in writing by or
on behalf of the Company and the Participant. No waiver of any breach or
condition of this Restrictive Covenant Agreement shall be deemed to be a waiver
of any other or subsequent breach or condition, whether of like or different
nature.
14.    Successors and Assigns; No Third-Party Beneficiaries. The provisions of
this Restrictive Covenant Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns.
15.    Signature in Counterparts. This Restrictive Covenant Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Restrictive Covenant
Agreement.


Milacron Holdings Corp.


By:
 
Name:
 
Title:
 

Agreed and acknowledged as
of the date first above written:


Signature:
 
Name:
 












